Citation Nr: 1511462	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 6, 2009 for an initial 70 percent evaluation for post traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for residuals of right arm (shoulder) injury and, if so, whether it may be granted.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for residuals of right hand injury and, if so, whether it may be granted.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for back disability and, if so, whether it may be granted.

5.  Whether there is clear and unmistakable error (CUE) in a September 1970 rating decision that denied service connection for back disability.

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Central Office hearing.  The hearing transcript is associated with the electronic file.  Following the hearing, the Board received additional evidence along with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  It is noted that the PTSD matter is framed as a claim for an earlier effective date, rather than a claim for increase involving a staged rating.  This is because various statements from the Veteran dated in July 2009, May 2010, and May 2012 indicate disagreement with the effective date of the 70 percent rating rather than the assigned 70 percent rating itself.  Also, sworn testimony from the Veteran dated in January 2014 reflects that he seeks consideration of the discrete period from January to November 2014, an eleven month period, and he argued that a 70 percent evaluation was warranted from the date of his claim in January 2009.  Accordingly, the claim has been construed narrowly as a claim for an effective date earlier than November 6, 2009 for a 70 percent initial evaluation for PTSD.

The issues of service connection for residuals of right arm (shoulder) injury, residuals of right hand injury, and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed an original claim for PTSD on January 21, 2009 and subsequently obtained evidence establishes that he had occupational and social impairment with deficiencies in most areas due to PTSD from the date of his original claim.

2.  Service connection for residuals of a right arm injury was denied in an unappealed September 2009 rating decision; the evidence received since the September 2009 rating decision is neither cumulative nor redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and is sufficient to raise a reasonable possibility of substantiating the claim.

3.  Service connection for residuals of a right hand injury was denied in an unappealed September 2009 rating decision; the evidence received since the September 2009 rating decision is neither cumulative nor redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and is sufficient to raise a reasonable possibility of substantiating the claim.

4.  Service connection for back disability was denied in an unappealed September 2009 rating decision; the evidence received since the September 2009 rating decision is neither cumulative nor redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and is sufficient to raise a reasonable possibility of substantiating the claim.

5.  The Veteran has not pled CUE with the specificity required by law in regard to the September 1970 rating decision that denied service connection for a back condition.

6.  The Veteran is unable to maintain gainful employment due to service-connected PTSD.

CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 21, 2009 for the assignment of an initial 70 percent evaluation for PTSD are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§  3.400, 4.130, Diagnostic Code 9411 (2014).

2.  New and material evidence has been presented to reopen a claim for service connection for right arm (shoulder) disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence has been presented to reopen a claim for service connection for right hand disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  New and material evidence has been presented to reopen a claim for service connection for back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria for revision of a September 1970 rating decision denying service connection for a back condition based on CUE are not met.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2014).

6.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As a preliminary matter, the Board notes that VA provided the Veteran with all required notice, to include notice pertaining to the disability-rating and effective-date elements of his PTSD claim and his petitions to reopen.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to the benefits sought in these matters.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).
With respect to the Veteran's motion for revision of the September 1970 rating decision (that denied service connection for a back condition) on the basis of CUE, the Board observes that the law pertaining to VA duties to notify and assist under the VCAA does not apply.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed").  Notwithstanding, the record shows that the RO attempted to assist the Veteran with obtaining evidence to support his theory of entitlement based on CUE.  See RO Letter (June 14, 2010); RO Formal Finding Memorandum (September 2010); and RO Letter (September 2010).

II.  Effective Dates and Evalations

As a preliminary matter the Board finds that the issue of entitlement to an effective date earlier than November 6, 2009 arises from the Veteran's initial disagreement the award of service connection for PTSD.  In a September 2009 rating decision, the RO awarded service connection for PTSD at 30 percent, effective from January 21, 2009 (date of claim).  On November 6, 2009, the Veteran requested reconsideration of the September 2009 rating decision in regards to PTSD.  The RO issued a VCAA letter dated in December 2009 framing the matter as a claim for increase.  In a February 2010 rating decision, the RO awarded a 70 percent evaluation for PTSD, effective from November 6, 2009.  The RO essentially awarded a staged disability evaluation.  The Veteran thereafter, in July 2011, submitted a timely notice of disagreement with the effective date of the 70 percent evaluation and a substantive appeal dated in May 2012.

Generally, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2014).  The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, VA received a formal claim for service connection for PTSD on January 21, 2009.  Evidence submitted in support of the claim established that the Veteran had "deficiencies in most areas" due to PTSD symptomatology throughout the appeal.  The Veteran testified that the symptoms supporting the 70 percent rating for PTSD existed when he filed his original claim in January 2009 and that he had not suddenly decompensated in November 2009 to then warrant the 70 percent disability evaluation effective that date and assigned pursuant to Diagnostic Code 9411.  The Board finds that the Veteran is both competent and credible in this regard.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, the record includes documented VA treatment for PTSD and VA medical opinions dated in February 2009 and December 2009 showing that the Veteran had "deficiencies in most areas" due to PTSD symptoms that included judgement, thinking, family relations, work, and mood.  As such, the Board finds that the criteria for a 70 percent evaluation are met for the period between January 21, 2009 and November 6, 2009.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, an effective date of January 21, 2009, corresponding to the date of claim is warranted.

Accordingly, the claim is granted.

III.  Petition to Reopen Claims for Service Connection for Residuals of Right Arm/Hand Injury and Back Condition

Service connection for a back condition was originally denied in a September 1970 rating decision.  Service connection for residuals of right arm and right hand injuries was denied in an unappealed September 2009 rating decision.  In September 2009, the RO also denied service connection for a back condition as new and material evidence to reopen had not been submitted.  VA received a claim to reopen the previously denied claims in November 2009.

Generally, a claim which has been denied in an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Having carefully reviewed the record, the Board finds that new and material has been submitted to reopen the previously denied claims for service connection for residuals of injury to the right arm and right hand as well as for the back.  

In September 2009, the right arm and hand claims were denied in September 2009 because the evidence showed that neither a right arm nor right hand injury was incurred in or caused by service.  It was noted that the STRs showed no injury and the private medical record dated in April 2009 showed no treatment.  The claim for a back disability was denied as the evidence had not been submitted showing continuity of symptoms or a nexus to service although there was evidence of a current disorder.
Since the prior final denials, the evidentiary submissions included medical evidence showing a shoulder impingement status post repair in February 2010 and an assessment for "loss of range of motion of right hand at thumb, stable."  See VA Treatment Records (April to December 2010).  Also, medical evidence showing low back disability was submitted.  See Private Medical Records (August 2010 to August 2011).  Additionally, the Veteran provided sworn testimony that these disorder began following an in-service injury.  The Veteran is both competent and credible in this regard.  Layno, supra.  With these evidentiary submissions, a prior evidentiary defect has been cured with respect to the arm, hand, and back claims.  As the standard for reopening a claim is low, the Board finds that the criteria for reopening the claims for service connection for the right arm (shoulder), the right hand, and the back are met.

Accordingly, the petitions to reopen the claims are granted.

IV.  Petition to Reopen Based on CUE in a September 1970 Rating Decision

Historically, in a September 1970 rating decision, the RO denied service connection for a back condition because service treatment records did not show a back condition.  The RO notified the Veteran of this decision in an October 1970 letter.  VA received no appeal of this decision.  In January 2009, the Veteran filed a claim for service connection for disabilities to disability of the back.  In a September 2009 rating decision, the RO denied service connection for back condition on the basis that new and material evidence had not been submitted to reopen the claim.  Again, in February 2010, the RO denied the claim for a back condition on the basis that a back condition was neither incurred in nor caused by service.  In May 2010, the Veteran submitted a motion for revision of the September 1970 rating decision based on CUE.  The RO notified the Veteran in a June 2010 letter of the additional evidence sought in this matter.  The RO notified the Veteran in a September 2010 letter that the RO had been unable to obtain treatment records from the Salisbury VA Medical Center that he reported supported his motion for revision based on CUE.  In February 2011, the RO denied revision of the September 1970 decision based on CUE.  The Veteran submitted a notice of disagreement with that decision in July 2011.  Thereafter, in April 2012, the RO provided the Veteran a Statement of the Case and the Veteran timely responded with a substantive appeal dated in May 2012.

Legal Criteria

An unappealed rating decision is final based on the evidence of record (and may not be revised based on the record (unless it is shown that the decision involved CUE).  38 U.S.C.A. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

There is a three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made;" (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

Determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel, 6 Vet. App. 242; Fugo, 6 Vet. App. 40 (1993); Russell, 3 Vet. App. 310.

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Additionally, a failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to clear and unmistakable error, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995).

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

Again, the mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

Analysis

The Veteran alleges CUE in the September 1970 RO decision that denied service connection for a back condition.  The September 1970 rating decision noted that no back condition was shown by the STRs.  The Veteran essentially argues that the RO erred in finding that he had a no back condition and he suggests that VA failed to assist him by obtaining VA treatment records that showed he had a back condition.  In this regard, the Veteran reported in his VA Form 9 that he had gone to the VAMC in Salsbury in 1970, the RO was unable to locate any record of such treatment.  During his personal hearing, he also alleged receiving private treatment shortly after returning from service.

Here, the Board finds that the Veteran has not made any specific allegation that either the correct facts were not before the RO at the time of the September 1970 rating decision, or that the law in existence at that time was misapplied.  Rather, it appears that he simply disagrees with how the facts of the case were weighed or evaluated, and a failure in the duty to assist.  The Board again notes that a CUE claim must involve a contention that, based on a particular error in application of law or fact, an error undebatably occurred.  As to any private treatment records that may have existed at the time of the 1970 decision, an alleged failure in the duty to assist by not obtaining such records may not form the basis of a valid claim of CUE.  See Elkins supra, 396 (1995).  Furthermore, although the Veteran has reported receiving VA treatment as well, the record reflects that no records of such treatment are available.  Given that such records are unavailable, no valid CUE claim has truly been presented in this matter as it has not been shown that the correct facts were not before the RO at the time.  See Simmons v. Principi, 17 Vet. App. 104 (2003) (To the effect that if the Veteran is only asserting disagreement with how VA evaluated the facts before it, the claim should be dismissed without prejudice because of the absence of legal merit or lack of entitlement under the law).

Accordingly, the motion for revision is dismissed without prejudice.

V.  TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

To qualify for a schedular TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Marginal employment is not considered to be substantially gainful employment.

In this case, the Veteran has a single service connected disability, PTSD, rated at 70 percent.  His combined evaluation is 70 percent.  Thus, the Veteran meets the numeric evaluation required for a schedular TDIU set forth in 38 C.F.R. § 4.16(a).

Additionally, the record shows that the Veteran is as likely as not unable to perform the physical and mental tasks associated with work due to his service-connected PTSD.  The Veteran submitted a statement by a vocational expert dated in November 2014 indicating that it is "very unlikely that Mr. [redacted] can obtain or maintain suitable gainful employment" due to PTSD symptoms.  Although the record shows that the Veteran is an active franchise owner, the Veteran testified that he worked as an independent contractor essentially cleaning businesses 3 days a week for roughly 30 minutes.  This has been his employment for the past 15 years.  Transcript at 38.  The April 2010 VA examination report similarly showed that the Veteran worked cleaning buildings on his own schedule for the past 5 to 10 years, described as contract work.  The Board finds that the employment in this case is no more than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal).  Here, the private vocational opinion coupled with the Veteran's sworn testimony that he is unable to work due to PTSD symptoms supports the claim of entitlement to TDIU.

On balance, the Board finds that, considering the evidence of record as a whole, the Board finds that it is at least as likely as not that the Veteran is unable to work due to service-connected PTSD.  Therefore, resolving all reasonable doubt in the Veteran's favor, TDIU is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date of January 21, 2009 for an initial 70 percent evaluation for PTSD is granted.

The petition to reopen the claim for service connection for residuals of right arm (shoulder) injury is granted.

The petition to reopen the claim for service connection for residuals of right hand injury is granted.

TDIU is granted subject to the laws and regulations governing the award of monetary benefits.

The Veteran's motion for revision of a September 1970 rating decision that denied service connection for a back condition based on CUE is dismissed without prejudice.


REMAND

To ensure that VA has met its duty to assist the Veteran, the Board finds that additionally evidentiary development is necessary to decide the claims of service connection for residuals of right arm (shoulder) injury, residuals of right hand injury, and back disability.  38 C.F.R. § 3.159.

The Veteran testified before the undersigned that he obtained pertinent treatment from Morrisville Hospital in 1970 (See Transcript at 25), Carolina Memorial Hospital in 1970 (See Transcript at 27), and recently Dr. Hansen (Transcript at 26).  Also, private treatment records dated in March 2011 reflect that the Veteran's back treatment would be arranged through the "workman's comp system."  These records have not been requested.

Also, the Board believes that a VA examination should be conducted to ascertain whether it is as likely as not that the Veteran has disability of the right arm (shoulder), right hand, and/or back related to in-service injury.  It is noted that the Veteran is competent to report the occurrence of an in-service injury.  Layno, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent outstanding treatment records, to include those from Morrisville Hospital, Carolina Memorial Hospital, and Dr. Hansen along with any other pertinent treatment identified by the Veteran.  The AOJ should obtain all records associated with workman's compensation as indicated in Dr. Hansen's March 2011 treatment note.

2.  The Veteran should be scheduled for VA examinations of his right arm (shoulder), right hand, and spine by an appropriately trained physician(s).  A detailed history of injury and treatment should be obtained.  The examiner should (a) identify all disabilities of the right arm (shoulder), right hand, and spine; and (b) opine on whether any disability of the right arm (shoulder), right hand, and/or spine is as likely as not etiologically due to service, to include the Veteran's history of in-service injury.  The Veteran's history of injury in service should be considered as true unless otherwise shown by the record.  All pertinent medical evidence in the claims file (paper and electronic) should be available for review by the physician(s). The physician(s) should provide a complete rationale for the opinion.  If an opinion cannot be expressed without resort to speculation, the physician(s) should so indicate and discuss why an opinion is not possible.

3.  The AOJ should ensure that the VA medical opinion contains the requested information and undertake any other development it determines to be warranted.

4.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and given requisite opportunity to respond before the claim is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


